                 Case 20-10161-LSS             Doc 852        Filed 07/06/21        Page 1 of 4




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE


In re                                                           Chapter 11

AMERICAN BLUE RIBBON HOLDINGS, LLC,                             Case No. 20-10161 (LSS)
a Delaware limited liability company, et al.,1
                                                                (Jointly Administered)
                           Reorganized Debtors.


                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               TELEPHONIC HEARING ON JULY 19, 2021 AT 10:00 A.M. (ET)2


              AS THERE ARE NO MATTERS GOING FORWARD, THIS HEARING
                HAS BEEN CANCELLED WITH PERMISSION OF THE COURT.


I.       RESOLVED MATTERS

         1.       Reorganized Debtors' Third Motion for an Order Authorizing Claims Agent to
                  Reflect that Certain Claims and Scheduled Liabilities have been Partially or Fully
                  Satisfied [Filing Date: 6/2/21; D.I. 834]

                  Related Documents:

                           a.       Certificate of No Objection Regarding Reorganized Debtors' Third
                                    Motion for an Order Authorizing Claims Agent to Reflect that
                                    Certain Claims and Scheduled Liabilities have been Partially or
                                    Fully Satisfied [Filing Date: 6/17/21; D.I. 840]

                           b.       Order Granting Regarding Reorganized Debtors' Third Motion for
                                    an Order Authorizing Claims Agent to Reflect that Certain Claims
                                    and Scheduled Liabilities Have Been Partially or Fully Satisfied
                                    [Date Entered: 6/22/21; D.I. 845]

                  Response Deadline:         June 16, 2021 at 4:00 p.m. (E.T.)

1
     The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
     American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
     Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
     The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.
2
     Please note that the telephonic hearing is before the Honorable Laurie S. Silberstein of the United States
     Bankruptcy Court for the District of Delaware.
     Case 20-10161-LSS       Doc 852     Filed 07/06/21       Page 2 of 4




     Responses Received: None.

     Status: An order has been entered by the Court. No hearing is necessary.

2.   Motion of Reorganized Debtors for an Order Extending the Current Claims
     Objection Deadline to September 1, 2021 [Filing Date: 6/2/21; D.I. 836]

     Related Documents:

            a.     Certificate of No Objection Regarding Motion of Reorganized
                   Debtors for an Order Extending the Current Claims Objection
                   Deadline to September 1, 2021 [Filing Date: 6/17/21; D.I 841]

            b.     Order Further Extending the Current Claims Objection Deadline To
                   September 1, 2021 [Date Entered: 6/22/21; D.I. 844]

     Response Deadline:    June 16, 2021 at 4:00 p.m. (ET).

     Responses Received: None.

     Status: An order has been entered by the Court. No hearing is necessary.

3.   Reorganized Debtors' Fifth Omnibus (Substantive) Objection to Certain No
     Liability Claims [Filing Date: 6/2/21; D.I. 833]

     Related Documents:

            a.     Certificate of No Objection Regarding Reorganized Debtors' Fifth
                   Omnibus (Substantive) Objection to Certain No Liability Claims
                   [Filing Date: 6/17/21; D.I. 842]

            b.     Notice of Submission of Proof of Claim Regarding Reorganized
                   Debtors' Fifth Omnibus (Substantive) Objection to Certain No
                   Liability Claims [Filing Date: 6/24/21; D.I. 846]

            c.     Order Sustaining the Reorganized Debtors' Fifth Omnibus
                   (Substantive) Objection to Certain No Liability Claims [Date
                   Entered: 7/5/21; D.I. 850]

     Response Deadline: June 16, 2021 at 4:00 p.m. (E.T.)

     Responses Received: None.

     Status: An order has been entered by the Court. No hearing is necessary.




                                     2
     Case 20-10161-LSS       Doc 852     Filed 07/06/21        Page 3 of 4




4.   Reorganized Debtors' Sixth Omnibus (Non-Substantive) Objection to Certain
     Amended and Superseded Claims [Filing Date: 6/2/21; D.I. 835]

     Related Documents:

            a.     Certificate of No Objection Regarding Reorganized Debtors' Sixth
                   Omnibus (Non-Substantive) Objection to Certain Amended and
                   Superseded Claims [Filing Date: 6/17/21; D.I. 843]

            b.     Notice of Submission of Proof of Claim Regarding Reorganized
                   Debtors' Sixth Omnibus (Non-Substantive) Objection to Certain
                   Amended and Superseded Claims [Filing Date: 6/24/21; D.I. 847]

            c.     Order Sustaining the Reorganized Debtors' Sixth Omnibus (Non-
                   Substantive) Objection to Certain Amended and Superseded Claims
                   [Date Entered: 7/5/21; D.I. 851]

     Response Deadline:    June 16, 2021 at 4:00 p.m. (E.T.)

     Responses Received: None.

     Status: An order has been entered by the Court. No hearing is necessary.



                 Remainder of page intentionally left blank.




                                     3
            Case 20-10161-LSS      Doc 852   Filed 07/06/21   Page 4 of 4




Dated: July 6, 2021                      BAYARD, P.A.
       Wilmington, Delaware
                                         /s/ Gregory J. Flasser
                                         Evan T. Miller (No. 5364)
                                         Daniel N. Brogan (No. 5723)
                                         Gregory J. Flasser (No. 6154)
                                         600 N. King Street, Suite 400
                                         Wilmington, DE 19801
                                         Telephone: (302) 655-5000
                                         Facsimile: (302) 658-6395
                                         E-mail: emiller@bayardlaw.com
                                                 dbrogan@bayardlaw.com
                                                 gflasser@bayardlaw.com

                                         - and -

B. Keith Poston                          Shane G. Ramsey
NELSON, MULLINS, RILEY &                 John T. Baxter
SCARBOROUGH LLP                          NELSON, MULLINS, RILEY &
1320 Main Street                         SCARBOROUGH LLP
Columbia, SC 29201                       150 Fourth Avenue, North, Suite 1100
Phone: (803) 255-9518                    Nashville, TN 37219
Facsimile: (803) 255-9038                Phone: 615) 664-5355
E-Mail: keith.poston@nelsonmullins.com   Facsimile: (615) 664-5399
                                         E-Mail: shane.ramsey@nelsonmullins.com
                                                  john.baxter@nelsonmullins.com

                                         Counsel to the Reorganized Debtors




                                         4
